Citation Nr: 0932542	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  04-12 227	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depression, 
to include as due to Persian Gulf War service.

2.  Entitlement to service connection for a skin disorder, to 
include as due to Persian Gulf War service.

3.  Entitlement to service connection for headaches, to 
include as due to Persian Gulf War service.

4.  Entitlement to service connection for muscle weakness, to 
include as due to Persian Gulf War service.

5.  Entitlement to service connection for joint pain, to 
include as due to Persian Gulf War service.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The Board remanded this 
case in August 2007.

The Board views a recent April 2009 statement from the 
Veteran as an application to reopen a previously claim for 
service connection for post-traumatic stress disorder (PTSD).  
The Board refers this matter back to the RO for appropriate 
action.


FINDING OF FACT

In July 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran, 
through her authorized representative, that a withdrawal of 
this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, or 
her authorized representative, have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through her authorized 
representative, has withdrawn this appeal, and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.


		
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


